Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00333-CV

                                 Joseph Patrick GARZA,
                                        Appellant

                                            v.

                                NATIONS FUND I, LLC,
                                      Appellee

                From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-19-35
                     The Honorable Baldemar Garza, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against appellant.

      SIGNED June 12, 2019.


                                             _________________________________
                                             Sandee Bryan Marion, Chief Justice